Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
At line 5 of claim 1, “the tube” has been replaced with -- a tube --.
At line 16 of claim 1, “sleeve-like” has been replaced with -- sleeve --.
At line 22 of claim 1, “sleeve-like” has been replaced with -- sleeve --.
At line 7 of claim 4, “in open” has been replaced with -- in an open --.
At line 4 of claim 5, “the inserted” has been replaced with -- an inserted --.
At lines 7-8 of claim 5, “angle, in particular a” has been replaced with -- angle, a --.
At line 4 of claim 6, “the inserted” has been replaced with -- an inserted --.
At line 5 of claim 9, “the electrical” has been replaced with -- electrical --.
At line 4 of claim 12, “the inserted” has been replaced with -- an inserted --.
At line 3 of claim 13, “the tube” has been replaced with -- a tube --.
At line 4 of claim 13, “the reduced” has been replaced with -- a reduced --.
At line 5 of claim 14, “the tube” has been replaced with -- a tube --.
At line 19 of claim 14, “in open” has been replaced with -- in an open --.
At line 5 of claim 14, “the tube” has been replaced with -- a tube --.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: After an extensive search of the prior art no teaching could be found to include a gas generator including an ignition device, a tubular carrier, including a combustion chamber, an injection molded body which fixes the ignition device with an outer portion outside of the carrier element, a lid which seals the combustion chamber and (for claim 1) the injection-molded body having a sleeve portion which lies against an inner wall of the carrier element and extends inside up to the lid, (for claim 14) the carrier having a drainage hole closed by the injection-molded body thereby forming a valve which may allow the driving gas to escape radially, or (for claim 15) wherein the injection-molded body extends outwardly through the connection hole in an extension direction at a right angle to the longitudinal direction of the carrier element, in combination with the other recited limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616